*106OPINION.
Lansdon:
There is agreement between the parties as to the foregoing facts. The Commissioner, by agreeing to “ the facts and figures ” in the proposed stipulation of facts, has admitted that the petitioner, instead of having net income of $12,376.16 during the first 28 days of July, 1917, actually lost $2,462.66 during that period. There is no dispute as to the accuracy of the return for the period for which it was rendered. This being true, the conclusion is inevitable that the return reflects a net income in excess of that actually received during the full taxable year beginning July 1 and ending June 30,1918. There is, therefore, no deficiency.

Judgment will ~be entered for the 'petitioner.